United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-1948
                                 ___________

United States of America,    *
                             *
         Appellee,           *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Northern District of Iowa.
Scott Bush,                     *
                             *
  [UNPUBLISHED]
         Appellant.          *
                       ___________

                                         Submitted:        September 2, 1997

                                                       Filed: September 9,
1997
                                 ___________

Before McMILLIAN,            BEAM,     and    MORRIS      SHEPPARD       ARNOLD,
Circuit Judges.
                                 ___________

PER CURIAM.

    Scott Bush appeals the 60-month sentence imposed by
the district court1 after he pleaded guilty to conspiring
to distribute and possess with intent to distribute


       1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
cocaine and marijuana, in violation of 21 U.S.C. §§
841(a)(1), (b)(1)(B), and 846. For reversal, Bush argues
that the district court erred in attributing over 100
kilograms of marijuana to him, thus subjecting him to a
mandatory minimum sentence of 60 months pursuant




                           -2-
to section 841(b)(1)(B).       We affirm.

    The   district   court   based   its  drug  quantity
determination on the sentencing testimony of a Drug
Enforcement Administration (DEA) agent who interviewed
Bush.   According to the agent, Bush admitted he had
received 5 to 10 pounds of marijuana per week for a year
from one of his connections.         The district court
explicitly stated it credited the agent&s testimony and
found not credible Bush&s contrary testimony that he
received only 80 pounds total. We thus conclude that the
district court did not clearly err in attributing more
than 100 kilograms to Bush.        See United States v.
Adipietro, 983 F.2d 1468, 1472 (8th Cir. 1993) (standard
of review; district court&s findings as to witness
credibility in making drug quantity determination are
virtually unreviewable on appeal).

    A true copy.

           Attest:

                     CLERK,   U.S.    COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                -3-